DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Applicant’s Comments/Remarks
This communication is in response to the amendment filed on March 10, 2021. Claims 1, 3-8 and 10-17, and 20-22 are currently pending and have been fully examined. Claims 2, 9 and 18-19 have been cancelled by Applicant. Applicant’s amendment and remarks, filed on March 10, 2021, has fully been considered. 
With respect to the 112(a) rejection of claims 1 and 22,  Applicant’s amendments raise several new issues. For example, the amended claims 1 and 22 recite “a first wearable device configured to recognize a first virtual action…” and  “a second wearable device configured to recognize a second virtual action…” without clearly defining how the “configured to recognize…” is performed. An algorithm or steps/procedure taken to perform the function “configured to recognize…” must be described. 
In addition, amended claim 1 (and similarly claim 22) recite “…the first virtual action signifying that the first virtual person authorized a transaction between the first virtual person and a second virtual person in the virtual space,” and “…the second virtual action signifying that the second virtual person authorized the transaction,” The specification is silent to the transaction being authorized by a virtual person. The 
In addition, amended claim 1 (and similarly claim 22) recite “…transmitting, to the transaction device, a first notification indicating authorization of the transaction” The specification is silent to transmitting, to the transaction device, a notification indicating authorization of the transaction. Therefore, the new language constitutes new matter.
With respect to the 112(a) rejection of claim 6, the amendments fail to overcome the rejection, because the specification is silent to detecting signals from a sensor to recognize a virtual action. Therefore, the newly added language constitutes new matter.
With respect to the 112(a) rejection of claim 11, the amendments fail to overcome the rejection, because the Specification is silent to recognizing a virtual action by recognizing a voice or biometric. Therefore, the newly added language constitutes new matter.
With respect to the 112(a) rejection of claim 13, the amendments fail to overcome the rejection, because the Specification is silent to the first operation or second operation comprising determining that a probability of the first or second virtual actions occurring is below a threshold. 
With respect to the 112(a) rejection of claim 15, the amendments fail to overcome the rejection, because the Specification is silent to at least one of the first operations or second operations comprising providing a fourth notification to at least one of the first or second client devices. 
With respect to the 112(a) rejection of claim 16, the amendments fail to overcome the rejection, because claim 16 depends from claim 1, and according to claim 
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Examiner Comments
Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04) Such language can be found in:
Claim 17: “…the identification information comprises at least one of…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 10-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim recites: “a first wearable device configured to recognize a first virtual action…” and  “a second wearable device configured to recognize a second virtual action…” without clearly defining how the “configured to recognize…” is performed. An algorithm or steps/procedure taken to perform the function “configured to recognize…” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claims 1 and 22, the claims recite: 
“…the first virtual action signifying that the first virtual person authorized a transaction between the first virtual person and a second virtual person in the virtual space,” and “…the second virtual action signifying that the second virtual person authorized the transaction,”
However, the Specification is silent to the above claim recitations. According to the Specification: (PGPub [0054]):
…one or more of users 112 and 117 may perform an action with wearable devices 113 and/or 118 to continue the transaction (step 320). In some aspects, the actions performed by users 112 and 117 using wearable devices 113 and 118 may signify that each user is authorizing the 

The specification is silent to the transaction being authorized by a virtual person. The specification is also silent to a transaction between virtual persons in a virtual space. For the purpose of examination, the claim recitations are interpreted as follows:
“…the first virtual action signifying that the first user authorized a transaction between the first user and a second user,” and 
“…the second virtual action signifying that the second user authorized the transaction,”
With respect to claims 1 and 22, the claims recite: 
“…transmitting, to the transaction device, a first notification indicating authorization of the transaction ” (claim 1)  
“…transmitting, to the transaction device, a second notification indicating authorization of the transaction…” (claim 1)
“…transmitting, by the first client device to a transaction device, a first notification for authorizing the transaction ” (claim 22)  
“…transmitting, by the second client device to the transaction device, a second notification for authorizing the transaction” (claim 22)  
However, The Specification is silent to the above recitations.
According to the Specification (PGPub; paragraphs [0058], [0060], [0078], [0083]):


…transaction device 130 may receive a notification that includes data indicating that an action was performed using client device 110 …… transaction device 130 may receive a notification including data that similarly indicates that an action was performed using client device 115… 

… transaction device 130 may include information indicating that an action occurred using both client device 110 and 115.


The specification is silent to transmitting, to the transaction device, a notification indicating authorization of the transaction (claim 1) and transmitting, to the transaction device, a notification for authorizing the transaction (claim 22)
Therefore, the newly added language constitutes new matter.
With respect to claim 6, the claim recites: “…recognizing the first virtual action comprises detecting signals from a first sensor associated with the first client device…”
However, The Specification is silent to the above recitations.
According to the Specification (PGPub; paragraphs [0075], [0078]):
…movements 510 may be used when wearable devices 113 and 118 include motion sensors and/or accelerometers. In this way, wearable devices 113 and 118 may be configured to detect the movements. The type of movement 510 may be further selected based on the types of motion a particular wearable device 113 and/or 118 may be configured to detect. For example, shaking hands may be best suited for wearable devices 113 and/or 118 capable of detecting hand, wrist, and/or arm motion of associated user 112 or 117 (e.g., Pebble Watch.RTM.). Similarly, an action of nodding may be best suited for a wearable device 113 and/or 118 capable of detecting head and/or neck movement associated with user 112 or 117…



The specification is silent to detecting signals from a sensor to recognize a virtual action. Therefore, the newly added language constitutes new matter.
With respect to claim 11, the claim recites: “…recognizing a first virtual action comprises recognizing at least one of a voice or a biometric of a person…”
 However, the Specification is silent to the above claim recitation. 
According to the Specification (PGPub; paragraphs [0065], [0081]):
… It should be understood that the performed action could be any action performed by one or more of users 112 and 117 using one or more of wearable devices 113 and 118. For example, exemplary actions may be verbal, and one or more of client device 110 and client device 115 may detect and/or process the exemplary actions. In some aspects, voice recognition may provide security/authentication, and transcription into text may provide a precise definition of the transaction and confirmations. In some embodiments, biometric (e.g., a photograph of a thumbprint) information may also be used to authenticate…

The Specification is silent to recognizing a virtual action by recognizing a voice or biometric. Therefore, the newly added language constitutes new matter.
With respect to claim 13, the claim recites: “…at least one of the first operations or second operations comprise: determining that a probability of at least one of the first or second virtual actions occurring is below a predetermined threshold”

According to the Specification (PGPub; paragraph [0059]):
… the probability that a detected action corresponds to an actual, deliberate action may be sufficiently high that confirmation from one or more of users 112 and 117 may be unnecessary. In other embodiments, confirmation may only be necessary in situations in which processing units 114, 119 determine that a probability that an intended action occurred is less than a predetermined threshold. Determined probabilities above the threshold may not require confirmation…

Therefore, the newly added language constitutes new matter.
With respect to claim 15, the claim recites: “…at least one of the first operations or second operations comprise providing a fourth notification to at least one of the first client device or second client device that the transaction has been authorized and will be completed” 
However, the Specification is silent to at least one of the first operations or second operations comprising providing a fourth notification to at least one of the first or second client devices. 
According to the Specification (PGPub; paragraph [0058]):
… client device 110 may transmit a notification to client device 115 indicating that the transaction has been detected by client device 110, the transaction will be completed, the transaction has been authorized…

Therefore, the newly added language constitutes new matter.
With respect to claim 16, the claim recites: “…the first wearable device is configured to receive identification information of a user associated with the first virtual person.

According to the Specification (PGPub; paragraph [0076]):
…wearable devices 113 and/or 118 to visually interpret and/or process one or more objects via a camera or other lens device. Recognitions 520 may include identifications 522. Identifications 512 may include pictures of individuals (e.g., one of users 112 and 117), places, items, backgrounds, surrounds, etc. Wearable devices 113, 118 may receive visual data and execute software instructions to identify the visual data and match the data to a known entity, such as a person, place, or object. Process 300 may use identifications 520 as the action in situations in which wearable devices 113, 118 each identify a nearby person, place, or object…

Therefore, the newly added language constitutes new matter.
Dependent claims 3-8, 10-17 and 20-21 are also rejected for being directed to the limitations of the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 20, the claim recites: “…displaying…the first notification indicating that the transaction was completed…” However, claim 20 depends from claim 1 and claim 1, as amended, recites “…a first notification indicating authorization of the transaction …” This makes the scope of the claim unclear because the first notification referred to in claim 20 is unclear. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 12, 14, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent Publication No. 2007/0244831), in view of Naelon  (US Patent Publication No. 2012/0024947) , Further in view of Pare et al. (US Patent Publication No. 2010/0146052),
With respect to claims 1 and 22, Kuo et al. teach:
a transaction device; (FIG. 1 item 140, [0033], [0038])
a first client device associated with a first user and comprising … a first processor, and a first memory storing first instructions, which when executed by the  (FIG. 1 item 120, [0033], [0042]-[0046])
in response to a recognized first …action …transmitting, to the transaction device, a first notification indicating authorization of the transaction; (FIG. 1 items 120, 122, [0033], [0042]-[0046])
a second client device associated with a second user …and comprising … a second processor, and a second memory storing second instructions, which when executed by the second processor, cause the second processor to perform second operations comprising … (FIG. 1 item 130, [0033], [0050]-[0057]) 
in response to the recognized second …action … transmitting, to the transaction device, a second notification indicating authorization of the transaction; (FIG. 1 item 130, 132, [0033], [0050]-[0057]) 
the first … action signifying that the first user authorized a transaction between the first user and a second user…([0033], [0042]-[0046], [0050]-[0057], [0071], [0114])
the second … action signifying that the second user authorized the transaction([0033], [0042]-[0046], [0050]-[0057], [0071], [0114])
wherein the transaction device comprises: (FIG. 1 item 140, [0033], [0038])
one or more third processors; (FIG. 1 item 140, [0033], [0038]) 
one or more third memories storing third instructions, which when executed by the one or more third processors, cause the one or more third processors to perform third operations, comprising: (FIG. 1 item 140, [0033], [0038]) 
receiving, the first notification from the first client device ([0033], [0042]-[0046])

determining, based on the received first and second notifications, that an action corresponding to the transaction has occurred; ([0050]-[0057])
completing the transaction in response to the determination that the action occurred. ([0050]-[0057], [0090]-[0091]) 
Kuo et al. do not explicitly teach:
a first client device … comprising a first wearable device configured to recognize a first virtual action of a first virtual person associated with the first client device in a virtual space… 
in response to a recognized first virtual action by the first wearable device, transmitting…
a second client device … comprising a second wearable device configured to recognize a second virtual action of a second virtual person associated with the second client device in the virtual space…
in response to the recognized second virtual action by the second wearable device, transmitting…
However, Naelon et al. teach:
a first client device … comprising a first wearable device… (FIG. 2A, [0055]-[0058])
a second client device … comprising a second wearable device… (FIG. 2A, [0055]-[0058])

Kuo et al. and Naelon do not explicitly teach:
…a first device configured to recognize a first virtual action of a first virtual person associated with the first client device in a virtual space… 
in response to a recognized first virtual action by the first … device, transmitting… 
… a second device configured to recognize a second virtual action of a second virtual person associated with the second client device in the virtual space…
in response to the recognized second virtual action by the second …device, transmitting…
However, Pare et al. teach:
…a first device configured to recognize a first virtual action of a first virtual person associated with the first client device in a virtual space, (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)
in response to a recognized first virtual action by the first … device, transmitting…([0046]-[0048], [0055]-[0056], [0087], Claim 12)
… a second device configured to recognize a second virtual action of a second virtual person associated with the second client device in the virtual space, (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video capture device of Pare et al. into the wearable devices of the transaction system of Kuo et al., and Naelon, in order to enable the wearable device to recognize a virtual action in a virtual space. (Pare et al.: Abstract, [0001])
With respect to claim 3, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Moreover, Naelon teach:
 wherein the first processor and the first wearable device are separate components. (FIG. 2A, [0055]-[0058])
With respect to claim 12, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Moreover, Pare et al. teach first and second virtual actions (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)
In addition, Kuo et al., teach:
receiving, via at least one of the first client device or the second client device, a third notification from at least one of the first or second users, as a confirmation of the first and second … actions. ([0071], [0114])
With respect to claim 14, Kuo et al., Naelon, and Pare et al. teach the limitations of claim 1.
Moreover, Naelon teach:

With respect to claim 20, Kuo et al., Naelon and Pare et al. teach the limitations of claim 14.
Moreover, Naelon teaches:
displaying, on at least one of the first or second wearable devices, the first notification indicating that the transaction was completed. ([0101], [0105], [0107], Claim 23)

Claims 4-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., in view of Naelon, and Pare et al., further in view of Schulz et al. (US Patent Publication No. 2015/0081544)
With respect to claim 4, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
wherein the first processor and the first wearable device are integrated components.
However, Schulz et al. teach:
wherein the first processor and the first wearable device are integrated components. ([0022], [0036])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the integrated wearable device of Schulz et al., into the electronic payment system of Kuo et al., Naelon, and 
With respect to claim 5, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
wherein the first wearable device and the second wearable device each comprise at least one of a smart band, a wearable lens device, a wearable headset, or a virtual reality headset.
However, Schulz et al. teach:
wherein the first wearable device and the second wearable device each comprise at least one of a smart band, a wearable lens device, a wearable headset, or a virtual reality headset. ([0022], [0036])
With respect to claim 6, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
wherein recognizing the first virtual action comprises detecting signals, from a first sensor associated with the first client device, the first sensor comprising at least one of a motion sensor or an accelerometer.
However, Schulz et al. teach:
wherein recognizing the first virtual action comprises detecting signals, from a first sensor associated with the first client device, (FIGS. 2, 3, 4a, 4b, [0014]-[0022], [0027], [0046], [0047], [0049]-[0058])

With respect to claim 7, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
received first and second notifications comprise indications that the first and second virtual actions correspond to at least one of a handshake or a high-five.
However, Schulz et al. teach:
received first and second notifications comprise indications that the first and second virtual actions correspond to at least one of a handshake or a high-five. ([0013], [0022], [0048], claim 6)
In addition, Pare et al. teach virtual actions (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)
With respect to claim 8, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
In addition, Pare et al. teach virtual actions (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13) 
Kuo et al., Naelon and Pare et al. do not explicitly teach:
received first and second notifications comprise indications that the first and second virtual actions comprise at least one of jumping, nodding, pointing, or engaging a button.
However, Schulz et al. teach:

With respect to claim 10, Kuo et al., Naelon, Pare et al. and Schulz et al. teach the limitations of claim 6.
Moreover, Schulz et al. teach:
wherein the signals indicate at least one of a movement, a gesture, or an interaction. (FIGS. 2, 3, 4a, 4b, [0014]-[0022], [0027], [0046], [0047], [0049]-[0058])
With respect to claim 16, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Moreover, Pare et al. teach a user associated with the first virtual person (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)
Kuo et al., Naelon and Pare et al. do not explicitly teach:
the first wearable device is configured to receive identification information of a user…
However, Schulz et al. teach:
the first wearable device is configured to receive identification information of a user… ([0031]-[0035])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., in view of Naelon and Pare et al., further in view of Chan et al. (US Patent No. 9,363,661)
With respect to claim 11, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Moreover, Pare et al. teach recognizing a first virtual action (FIG. 1, FIG. 2, [0049]-[0050], [0054]-[0057], [0060]-[0063], Claims 12, 13)
Kuo et al., Naelon and Pare et al. do not explicitly teach:
… recognizing at least one of a voice or a biometric of a person associated with the first client device.
However, Chan et al. teach:
… recognizing at least one of a voice or a biometric of a person associated with the first client device. (Col. 7 ll. 34-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the authentication using biometrics, as taught by Chan et al., into the transaction system of Kuo et al., Naelon, and Pare et al., in order to authenticate the user. (Chan et al., Abstract, Col. 7 ll. 4-11)

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., in view of Naelon, and Pare et al.,  further in view of Lefebvre et al. (US Patent Publication No. 2015/0002389)
With respect to claim 13, Kuo et al., Naelon and Pare et al.  teach the limitations of claim 12.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
determining that a probability of at least one of the first or second virtual actions occurring is below a predetermined threshold.

determining that a probability of at least one of the first or second virtual actions occurring is below a predetermined threshold. (Claim 1, Claim 4, [0102])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gesture recognition confirmation of Lefebvre et al. into the physical interaction dependent transaction system of Kuo et al., Naelon, and Pare et al., in order to confirm gesture recognition. (Lefebvre et al., Abstract, [0011]-[0016])
With respect to claim 15, Kuo et al., Naelon and Pare et al. teach the limitations of claim 12.
Kuo et al., Naelon and Pare et al. do not explicitly teach:
providing, a fourth notification to at least one of the first client device or second client device that the transaction request has been authorized and will be completed.
However, Lefebvre et al. teach:
providing, a fourth notification to at least one of the first client device or second client device that the transaction request has been authorized and will be completed . ([0028], [0052], [0115], Claim 1)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., in view of Naelon, pare et al. and Schulz, further in view of Mathur et al. (US Patent Publication No. 2009/0216676)
With respect to claim 17, Kuo et al., Naelon, Pare et al., and Schulz teach the limitations of claim 16.

the identification information comprises at least one of images associated with the first and second users, an image of a place associated with the first and second users, or an image of an object associated with the first and second users. 
However, Mathur et al. teach:
the identification information comprises at least one of images associated with the first and second users, an image of a place associated with the first and second users, or an image of an object associated with the first and second users, ([0032], Claim 5) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using image as an identifier, as taught by Mathur et al., into the transaction system of Kuo et al., Naelon, Pare et al., and Schulz in order to authenticate a user by user’s image. (Mathur et al., Abstract, [0005])

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., in view of Naelon and  Pare et al., and further in view of Zalewski et al. (US Patent No. 8,502,825)
With respect to claim 21, Kuo et al., Naelon and Pare et al. teach the limitations of claim 1.
Moreover, Pare et al. teach:

Kuo et al., Naelon and Pare et al. do not explicitly teach:
the transaction is associated with at least three users, comprising a first user … and a second user …
However, Zalewski et al. teach:
the transaction is associated with at least three users, comprising a first user … and a second user … (Col. 4 ll. 1-60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the private virtual world of Zalewski et al. into the physical interaction dependent transaction system of Kuo et al., Naelon, and Pare et al. in order to provide private environment. (Zalewski et al., Abstract, Col. 2 ll. 9-16) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685